      Case 3:19-cv-01069-RAH-SRW Document 44 Filed 09/08/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                               EASTERN DIVISION

 ASIA BRADFORD,                         )
                                         )
        Plaintiff,                       )
v.                                       )     CASE NO. 3:19-cv-1069-RAH
                                         )                (WO)
TUSKEGEE UNIVERSITY, et al.,             )
                                         )
        Defendants.                      )

                                    ORDER

       Now before the Court is the Plaintiffs’ Unopposed Motion for Leave to File

First Amended Complaint (Doc. 43), filed on September 3, 2020. The Plaintiff

requests an opportunity to amend her complaint to cure issues raised in the

Defendants’ Motions to Dismiss and to plead causes of action sustainable under

federal and state law. Accordingly, upon consideration of the motion and for good

cause, it is:

      1. ORDERED that Plaintiff’s Unopposed Motion for Leave to File First

         Amended Complaint (Doc. 43) is GRANTED;

      2. ORDERED that Plaintiff shall file the amended complaint on or before

         September 11, 2020;

      3. ORDERED that Defendant Bomani Spell’s Motion to Dismiss (Doc. 20) is

         DENIED as moot; and


                                        1
Case 3:19-cv-01069-RAH-SRW Document 44 Filed 09/08/20 Page 2 of 2




4. ORDERED that Defendant Tuskegee University’s Motion to Dismiss (Doc.

   21) is DENIED as moot.

 DONE this 8th day of September, 2020.


                                /s/ R. Austin Huffaker, Jr.
                          R. AUSTIN HUFFAKER, JR.
                          UNITED STATES DISTRICT JUDGE




                                   2
